Citation Nr: 1532368	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  06-03 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1990 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  Jurisdiction was subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran testified at a hearing in June 2008 before the undersigned.  A copy of the transcript is associated with the claims file.

The Board previously remanded this case in September 2008 and November 2011.  

In March 2013, the Board denied the Veteran's TDIU claim.  The Veteran subsequently appealed that Board decision to the U.S. Court of Appeals for Veterans Claims (CAVC), which issued a May 2014 Memorandum Decision vacating the decision, reversing the Board's finding that there was substantial compliance with the November 2011 remand directives.  The Board then remanded the case in December 2014 to ensure compliance with the November 2011 remand directives, consistent with the memorandum decision findings.  

The Board notes that during the pendency of this appeal, the Veteran had been previously represented by the Disabled Veterans of America.  Since the 2014 Board remand however, he signed a VA Form 21-22a, "Appointment of Individual as Claimant's Representative" appointing Robert V. Chisholm as his sole representative "without limitations."  The Board recognizes the change in representation.

Also during the pendency of this appeal, in an April 2015 rating decision, the RO increased the rating for service connected depressive and anxiety disorders from 50 to 70 percent; and granted service connection for erectile dysfunction associated with hypertension, assigning a noncompensable rating, and awarded special monthly compensation for loss of use of a creative organ, both awards effective October 2, 2009.


FINDING OF FACT

With resolution of all doubt in the Veteran's favor, his service-connected disabilities are shown to be of such a nature or severity to prevent him from obtaining or retaining all forms of substantially gainful employment. 


CONCLUSION OF LAW

The criteria to establish an award of a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board observes that since the issuance of the December 2014 remand, additional evidence, to include relevant VA examination reports and a private vocational assessment, has been recieved and associated with the Veteran's electronic claims file.  This evidence has not yet been reviewed by the RO and the Veteran has not waived his right to initial RO consideration of this evidence and the Board has not attempted to secure such a waiver from the Veteran (see Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339   (Fed. Cir. 2003)); however, because the outcome of this decision is completely favorable, no unfair prejudice to the Veteran will result by adjudicating the merits of the claim below. 

In addition, the Board is cognizant that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See October 2014 statement sent to the Veteran's congressional representative; February 2015 Social Security statement.  In many circumstances, VA has a duty to obtain the records pertaining to the Social Security decision to award disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, although VA is on notice that SSA benefits have been awarded, the Board finds that remand for SSA records is not necessary, in light of the VA unemployability benefits granted herein.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant Social Security records.  The Federal Circuit rejected the appellant's argument in Golz that Social Security records are always relevant and VA is always required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim," and "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  Again, because this appeal is being granted herein, the SSA records need not be obtained for adjudication purposes.  

For the reasons stated, there is no conceivable prejudice to the Veteran in adjudicating this appeal.  Therefore, further development is not necessary to support the current appeal.

II.  Analysis

The Veteran seeks an award of a TDIU. VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.

Here, service connection is currently in effect for right shoulder disability (30 percent); left shoulder disability (20 percent); hypertension (40 percent); depressive disorder and anxiety disorder (70 percent); hammer toes (10 percent); and erectile dysfunction (noncompensable), for a combined rating of 90 percent, as of October 3, 2005.  The Veteran therefore meets the criteria for schedular consideration of a TDIU. 38 C.F.R. § 4.16(a).  (The Board notes further that the Veteran is also in receipt of special monthly compensation, pursuant to 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of loss of use of a creative organ from October 2, 2009.)

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The pertinent record in this case shows that the Veteran was placed on a medical leave of absence from February 18, 2005 to March 15, 2005; his VA physician stated that the Veteran had degenerative arthritis and was in physical therapy at the time. The physician also stated that the Veteran's medical condition temporarily prevented him from working in his manager position at Bob Evans.  See January 2005 statement.

The Veteran requested another leave of absence in August 2005.  The VA physician stated he had depression, hypertension, and rotator cuff tendinopathy.  He indicated the Veteran was presently incapacitated to some degree, but the likely duration and frequency was dependent on his response to treatment.  The physician stated that the Veteran may be able to perform some work, but that he could not make that decision.  He also stated the Veteran could possibly return to work either part-time, or with restrictions, such as limited lifting, reaching, and other activities that required increased shoulder movement.  The Veteran was on a leave of absence from approximately February 2005 to October 2006 when he left the company.

On an August 2005 application for TDIU benefits (VA Form 21-8940), the Veteran indicated that he last worked full-time and became too disabled to work in June 2005.  He also indicated his receipt of graduate school training in Business Administration ("M.B.A.").

According to an October 2005 VA treatment record, an examiner indicated that the Veteran's depressive and anxiety symptoms had a moderate-to-serious impact on his level of job functioning. 

The Veteran's previous employer, "Bob Evans," provided an updated statement in June 2006 indicating that the Veteran's hire date was in May 2002, but that he was on a leave of absence which began in October 2005.  A further response from February 2009 indicated his termination date was October 2006.

At the June 2008 Board hearing, the Veteran testified that he had taken a leave of absence from "Bob Evans" due to his bilateral shoulder disability.  He felt that he could not do other type jobs because he was not able to lift things. 

At a March 2010 VA examination, the Veteran indicated he had been laid off from his previous job 1 to 2 years earlier.  The examiner stated that the Veteran's shoulder disabilities alone did not render him unable to secure or follow substantially gainful employment.

The medical examiner who conducted an August 2012 VA shoulder examination determined that the Veteran was capable of sedentary work, although his shoulder disabilities caused limitation of movement.  In an October 2012 addendum, the examiner indicated that the Veteran's bilateral shoulder disabilities would make it difficult to be employed in a job that required heavy lifting above his shoulders or using his arms at or above his shoulders.  However, the examiner noted the Veteran was currently employed doing computer-related work and felt that the Veteran's shoulder disabilities do not interfere with ambulation or work involving manipulation of tools at a desk or workstation.

According to a VA general medical examination report dated in August 2012, the examiner noted the Veteran was not currently employed.  The Veteran reported his belief that he was disabled due to an inability to think straight and emotional problems.  The examiner stated that his service-connected hypertension, toe disability, and shoulder disabilities were not so severe that any, or all of them, would prevent him from gainful employment.

In August 2012, the Veteran was afforded a VA mental health examination for his major depressive disorder and the examiner noted this condition caused occupational and social impairment.  He reported that he could not get along with anyone and he left would because he could not remember anything as a store manager. 

According to a September 2012 VA opinion, the examiner stated the Veteran's major depressive disorder did not render the Veteran incapable of maintaining gainful employment based on his work history and education.

The Veteran was most recently afforded VA General Medical and Shoulder examinations in February 2015.  The examiner determined that the Veteran's bilateral shoulder disability impacts his ability to perform any type of occupation task because he is not able to lift his arms above shoulder height - he is unable to perform in a physical labor position.  He however had no trouble using a keyboard.  The examiner concluded that the Veteran's service-connected bilateral shoulder disability would prevent him from lifting or using his arms above-shoulder height, but would not prevent him from engaging in sedentary work.

A VA examination of the feet was also provided to the Veteran in February 2015.  The examiner determined that the Veteran's service-connected foot disability does not impact his ability to perform occupational tasks.

Also in February 2015, he underwent a VA examination to assess his service-connected hypertension.  After examining the Veteran and reviewing the claims file, the examiner stated that Veteran's hypertension impacts his ability to perform occupational tasks, in that when he forgets to takes his medication, he experiences a "jumping" in his chest.

A February 2015 VA psychologist, after interviewing/examining the Veteran, determined that his depressive disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which is consistent with the currently assigned 70 percent rating.  The examiner stated that the Veteran's psychiatric disorder, alone, does not render him unemployable.  The examiner indicated that the Veteran's hypertensive vascular disease was relevant to the understanding or management of the Veteran's psychiatric diagnoses.

In March 2015, the Veteran provided relevant lay testimony regarding his symptoms and functional limitations due to the interaction of his physical and psychological symptoms and disabilities.  See March 2015 Statement.  

Also in March 2015, VA received an updated TDIU application (VA Form 21-8940) from the Veteran, on which he indicated that he last worked full-time on June 6, 2008, and also became too disabled to work at that time.  He reported that after having worked at Bob Evans t in 2005, he next worked at Ace Cash Express as an assistant manager until approximately July 2008 and has not worked since then.  He checked the box indicating that he had completed four years of college.  He also indicated that after he became too disabled to work in 2008, he received "First Responder" training at Montgomery College.

Attached to the 2015 TDIU application was a written addendum in which he stated his belief that he is too disabled to work on account of his service-connected depression, anxiety, hypertension, and shoulder disability.  He stated that he has mood swings, the inability to concentrate, struggles with following proper procedure, and is unable to perform manual labor due to his bilateral shoulder disability.  He noted further that his hypertension causes his heart to constantly "jump" or skip a beat, and at times, disrupts his breathing, both of which are frightening to him.  He feels that his bilateral shoulder disability makes it nearly impossible for him to lift heavy objects and if he did attempt heavy lifting, he would become fatigued, which would affect his heart. 

In support of the claim, the Veteran recently submitted a March 2015 Vocational Assessment authored by E.J.C., M.A., C.C.M., C.D.M.S. who after interviewing the Veteran and reviewing his entire claims file, determined that it is at least as likely as not that the Veteran's service-connected disabilities have resulted in his inability to secure or follow a substantially gainful occupation, including sedentary work, since June 2008.

Thereafter, in April 2015, the Veteran underwent a VA genitourinary examination where he was diagnosed with erectile dysfunction secondary to hypertension, as well as benign prostatic hypertrophy (BPH).  The examiner indicated that the Veteran's genitourinary disability impacts his ability to perform occupational tasks in that his urinary frequency and urgency affects his daily activities of living.  

Based on all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is precluded from securing and following substantially gainful employment due to the combined effects of multiple service-connected disabilities.  In assessing all relevant opinions of record, the Board finds highly probative the March 2015 Vocational Assessment authored by E.J.C., as it is the most comprehensive opinion of record and is consistent with the medical and lay statements.  The Board further notes that E.J.C. is competent to provide the Vocational Assessment, as he is identified as Certified Disability Management Specialist with 25 years of experience.  In addition, E.J.C. had the benefit of reviewing the Veteran's entire claims file and interviewing the Veteran, and cited to particular supportive evidence.  

Notably, while the remaining, relevant opinions largely consider the functional impact of each service-connected disability individually, E.J.C.'s assessment considers the aggregate impact that the Veteran's service-connected disabilities, particularly his shoulder and psychiatric disabilities, have on his employability.  In addition to this highly probative vocational assessment, a 2015 VA medical examiner determined that the Veteran's hypertension, which reportedly causes a "jumping" heart (presumably arrhythmias) when he skips his medication, significantly impacts the Veteran's ability to perform occupational tasks.  Moreover, the 2015 VA psychologist referenced the importance of the Veteran managing his psychiatric disability, which in turn, relates to the management of his hypertension.  Although erectile dysfunction had not yet been service connected when E.J.C. performed the vocational assessment, the 2015 VA genitourinary examiner determined that the Veteran's diagnosed genitourinary disability impacts his ability to perform occupational tasks due to urinary frequency and urgency.  That examiner did not differentiate the functional effects due to the service-connected erectile dysfunction, as opposed to the non service-connected BPH; nonetheless, the Board will assume for purposes of this appeal, without deciding, that all the functional effects are due to the erectile dysfunction.   See e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a non-service-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  

As the preponderance of the evidence supports a finding that that the Veteran is unable to perform all types of substantially gainful employment due to his service-connected disabilities, both medical and psychiatric, entitlement to a TDIU is established. 

ORDER

A TDIU is granted, subject to the law and regulations governing payment of monetary benefits.


____________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


